QBfficeof the !Zlttornep @enera
                                  &ate of Qexa$
DAN MORALES
 ATTORNEY
      GENERAL                            February 8.1995

     Ms. Rebecca E. Forkner                        Opiion No. DM-321
     ExecutiveDirector
     Texas State Board ofExaminers                 Re: whether a person who practices
      of Psychologists                             psychothempy, hypnosis for health care
     9101 Bumet Road, Suite 212                    purposes, hypnotherapy, or biofeedback
     Austin, Texas 78758                           without a license violates the Psychologists
                                                   Certi6cation and Licensing Act, V.T.C.S.
                                                   article 45 12c (RQ-686)

     Dear Ms. Forkner:

            You ask “[wlhether a person who practices psychotherapy, hypnosis for health
     care purposes, hypnotherapy, or biofeedback without a license to practice psychology in
     TexaS . . . violates the Psychologists’CertiScation and Licensing Act,” V.T.C.S. article
     4512c (“the act”). You note that 1993 legislation speci6cally added the following
     language to the definitionalprovisions in section 2 of the act:
               The practice of psychology includes the use of projective techniques,
               nemopsychological testing, counseling, career counseling, p-ha
               tberqv, &pmis far bealtb core pupsee, Zypnoiherm, and
               biofeedback and the evaluation and treatment by psychological
               techniques and procedures of mental or emotional disorders and
               disabiities.
     Acts 1993,73d Leg., ch. 778,s 1 (emphasisadded).

             You note, too, that the same 1993 legislation expanded the licemum requirement
     in section 20 of the act by making it a violation of the act not only to ?epresent” oneself
     as a psychologist without holding a license under the act but also to “engage in the
     practice of psychology” without such license. Id. 5 19. Reading together the provisions
     of sections 2 and 20, as amended, we conclude that, subject to the exceptions set out in
     section 22 of the act, and the proviso in section 21 that the services be rendered “for
     cmnpemation,” a person who practices psychotherapy, hypnosis for he&h care purposes,
     hypnotherapy, or biofeedbackwithout a license violates the act.1 See V.T.C.S. art. 4512~




                                             p.   1701
Ms.RebeccaE.Forkner - Page 2                         (DM-321)




5 22 (exempting from the scope of the act inter ulia tices performed by employees at
governmental agencies and certain public educational institutions, services within the
scope and paformed by members of other licensed profbssions).~

        Your second question is whether the board “is authoxized to t&e enforcement
action, including injunctive relies against [unlicensed practitionersI” of psychotherapy,
hypnosis for health care purposes, hypnotherapy, or biofeedback. Section 24 of the act
provides:
                 Theboardshallhavetherightto~eanactioninitsown
            name to enjoin the violation of any provisions of this Act. Said
            action fix injunction shall be in addition to any other action,
            proc&ing or remedy authorized by law. The Board ahall be
            represented by the Attorney Gened or the County or District
            Attorneys of this state.
We conciudcd in response to your iirst question that the practice of psychotherapy,
hypnosis for health care purposes, hypnotherapy, or biofeedback by an unlicaued
practitioner, for compensation and not within any of the exceptions set out in the act, is a
violation of the act. In response to your second question, it is our opinion that section 24
of the act clearly authorizes the board to take action to enjoin such violations, as well as
other actions against violators authorized by law.




~--~
ofintbalramstndon, S~~NORMANJ.SINOE&ZA-               STATLHORYCONSTRUCTION 0 48.16
(Sthd 1992).Asforthclcgidativchistolypmpeloftbaepnwisi~wefindnahingtha.cin~
alegislativeiatattthattbcyopctatcathrtbmtaswc            coaskwtbcmhae.




                                                p.    1702
Ms. Rebecca E. Forkna - Page 3        (L-M-321)




                                   SUMMARY

              A person who, for compensation, practices psychotherapy,
         hypnosis for health care purposes, hypnotherapy, or ‘biofeedback
         without a license under the Psychologists’Certificationand Licensing
         Act, V.T.C.S. article 4512c, violates that act unless such practice
         falls within one of the exceptions set out in the act. The act
         authorizes the Texas State Board of Examiners of Psy&ologkts to
         take action to enjoin such violations, as well as other actions against
         violators authorized by law.




                                                   DAN MORALES
                                                   Attorney General of Texas

JORGE VEGA
First Asristsnt Attorney General

SARAH J. SHIRLEY
Chair, Opiion Committee

Prepared
      byWtiamWalker
Assistant Attorney Geniial




                                       p.   1703